Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a controlled-separation connection device, comprising a thermally frangible layer, two thermal confinement layers between which the thermally frangible layer is arranged, and an electrically conductive element arranged between the two thermal confinement layers so as to heat the thermally frangible layer by Joule effect when the electrically conductive element carries an electric current, wherein the thermally frangible layer is a thin layer made of a first material having a melting point lower than a melting point of a second material in which the electrically conductive element is provided, and wherein the first material is a metal alloy as recited in amended claim 1.
The closest prior arts of record is Horie (US2015/0344157). Horie discloses a separation mechanism of a space structure. The mechanism includes a first member 4 fixed to a first structure 2 and a second member 5 fixed to a second structure 3. A conductive layer 6 is interposed between the first member 4 and the second member 5. One of the first member 4 and the second member 5 is joined to the conductive layer 6 by a joining layer 7. The joining layer 7 was considered equivalent to the claimed "thermally frangible layer" recited in claim 1.
Paragraphs [0025] and [0026] of Horie are silent regarding the respective melting points of the frangible layer and the second layer and merely recite that the joining layer 7 is made from 
Replacing the electrically (and thermally) insulating resin of Horie with a metal alloy (which is necessarily both electrically and thermally conductive) as claimed in amended claim 1 is contrary to the explicit teachings of Horie. Accordingly, one skilled in the art would not replace the resin of Horie with a metal alloy as recited in claim 1 and such modification of the Horie reference would be hindsight modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642